Per Curiam.

The single question in this case, is, as to the validity of the deed offered by the defendants. If that be of no force, the lessors of the plaintiff must recover. The deed does not contain, upon *374the face of it, any evidence of a consideration, and none wag 0g-ered jn proof. But as it was executed upon the. condition of being accepted “ as a-full discharge of the claim on the grantor for lands,” &c. the discharge of the claim may, perhaps, be considered as the consideration. There is, however, an insurmountable difficulty in this view of the question. There was no evidence on the part of the defendants, that the grantees had discharged^ or offered a discharge of such claim. No valid discharge of a valid claim to lands can be made by paroly or by mere implication arising from the fact of the possession of the deed. The deed, therefore, is of no force, as a bar to the plaintiff’s title, even if it should be admitted that the granting words were sufficient to convey a fee.
Judgment for the plaintiff.